Exhibit 10. 1




GRANT OF PERFORMANCE BASED AWARDS
PURSUANT TO THE
R1 RCM INC.
SECOND AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN


* * * * *


Participant:        Joseph Flanagan
Grant Date:        December 20, 2017
Number of PBRSUs:    2,581,614
Measurement Date:     December 31, 2020 (the “Non-COC Measurement Date”)
* * * * *
THIS GRANT OF PERFORMANCE BASED AWARDS (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between R1 RCM Inc., a Delaware
corporation (the “Company”), and the Participant specified above, pursuant to
the R1 RCM Inc. Second Amended and Restated 2010 Stock Incentive Plan, as in
effect and as amended from time to time (the “Plan”), as administered by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”).
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“PBRSUs”) provided
herein to the Participant;
WHEREAS, the number of shares of Common Stock available for issuance under the
Plan are, as of the Grant Date, deemed by the Committee to be insufficient to
allow the award of PBRSUs contemplated by this Agreement; and
WHEREAS, capitalized terms used in this Agreement and not otherwise defined in
this Agreement have the meanings ascribed to them in the Plan.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, receipt of
which is acknowledged, the parties hereto hereby mutually covenant and agree as
follows:
1.Grant of Restricted Stock Units. In consideration of services rendered and to
be rendered to the Company by the Participant, the Company hereby grants to the
Participant, upon the terms and subject to the conditions set forth in this
Agreement and in the Plan, an award consisting of the number of PBRSUs specified
above (the “Granted PBRSUs”), provided that:
(a)    in the event that the Granted PBRSUs vest and are settled in shares of
Common Stock under the Plan, the actual number of shares of Common Stock to be
issued (the “PBRSU Shares”) shall not exceed the maximum number of shares
derived from the table in Section 2(b)(ii) below (the “Maximum Shares”);
(b)    issuance of the PBRSU Shares, or payment of Cash Payments (defined
below), if applicable pursuant to the occurrence of a Shortfall Event (defined
below), in respect of the Granted PBRSUs pursuant to Section 3, is contingent
upon satisfaction of the vesting conditions described in Section 2;


1

--------------------------------------------------------------------------------




(c)    the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the equity of the Company for any reason, and no adjustments shall be made for
dividends in cash or other property, distributions or other rights in respect of
the shares of Common Stock underlying the Granted PBRSUs, except as otherwise
specifically provided for in the Plan or this Agreement;
(d)    the Committee may, in its sole discretion, make adjustments or take other
equitable actions to remediate any dilutive effect resulting from any strategic
transaction, including in connection with any Change of Control; and
(e)    the Granted PBRSUs are intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code and this
Agreement shall be construed and interpreted consistent with such intent.
2.    Vesting.
(a)    For purposes of this Section 2, the following terms have the following
meanings:
(i)    “Affiliate” means, with respect to any Person as of any time of
determination, any entity controlling or controlled by or under common control
with such Person as of such time the Company or another Affiliate, at the time
of execution of the Agreement and any time thereafter, where “control” is
defined as the ownership of at least fifty percent of the equity or beneficial
interest of such entity, and any other entity with respect to which such Person
as of such time has significant management or operational responsibility (even
though such Person may own less than fifty percent of the equity of such
entity).
(ii)    “Ascension” means, collectively, Ascension Health Alliance and any
Affiliate of Ascension Health Alliance.
(iii)    “Average Per Share Price” means (x) in the case of a Performance
Measurement Date that occurs on the Non-COC Measurement Date, the average
closing per share price of Common Stock during the sixty-day period prior to the
Non-COC Measurement Date and (y) in the case of a Performance Measurement Date
that occurs as result of a Change of Control, the sum of (1) the price per share
of Common Stock paid by an acquiror in connection with such Change of Control,
or if the consideration is in a form other than cash, the average per share
closing price of the Common Stock over the five day period prior to the
consummation of the Change of Control, plus, (2) (A) the aggregate amount of any
management or transaction-related fees (excluding expense reimbursements) paid
to TowerBrook (as defined herein) or Ascension (as defined herein) in connection
with such Change of Control (other than any transaction-related payment made to
Ascension with respect to any customer agreement with the Company or any of its
subsidiaries), divided by (B) the number of shares of Common Stock outstanding
as of the date of such Change of Control (on a fully-diluted basis and assuming
the vesting of all outstanding equity awards as of the date of such Change of
Control). If the actual Average Per Share Price is at least $4.00 and between
the applicable levels set forth in Section 2(b), then the percentage at which
the Performance-Based Condition is satisfied shall be determined on a pro-rata
basis using straight-line interpolation, provided that, notwithstanding the
foregoing, in the event the Average Per Share Price in connection with a Change
of Control is between the threshold and target vesting levels indicated in
Section 2(b), the percentage for which the Performance-


2

--------------------------------------------------------------------------------




Based Condition is satisfied will be 100%; provided, further, that the maximum
number of Granted PBRSUs that satisfy the Performance-Based Condition shall not
exceed the Maximum Shares. For the sake of clarity and avoidance of doubt, no
Granted PBRSUs shall become vested if, as of the applicable Performance
Measurement Date, the actual Average Per Share Price is less than the threshold
level of performance.
(iv)    “Cause” means (A) the Participant’s conviction of, or plea of guilty or
nolo contendere to, a felony; (B) in carrying out the Participant’s duties to
the Company, the Participant’s engagement in conduct that constitutes gross
neglect or willful misconduct and that, in either case, results in material
economic or reputational harm to the Company; (C) the Participant’s willful
breach of any provision of this Agreement or any applicable non-disclosure,
non-competition, non-solicitation or other similar restrictive covenant
obligation owed to the Company, and such breach results in material economic or
reputational harm to the Company; (D) the Participant’s repeated refusal, or
failure to undertake good faith efforts, to perform the Participant’s material
duties and responsibilities as an officer or employee for the Company; or (E)
the Participant’s engagement in willful misconduct resulting in or intended to
result in direct personal gain to the Participant at the Company’s expense.
(v)    “Change of Control” means (i) the consummation of any consolidation or
merger of the Company with any Third Party Purchaser where the stockholders of
the Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, shares
representing in the aggregate more than fifty percent of the voting shares of
the company issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any), (ii) any sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company to a Third Party Purchaser, (iii) any sale of a majority
of the voting shares of the Company to a Third Party Purchaser, (iv) the
consummation of a Take Private Change of Control or (v) any liquidation or
dissolution of the Company. Notwithstanding the foregoing, other than with
respect to a Take Private Change of Control, a “Change of Control” shall not be
deemed to have occurred if the event constituting such “Change of Control” is
not (x) a change in the ownership of the corporation, (y) a change in effective
control of the corporation, or (z) a change in the ownership of a substantial
portion of the assets of the corporation, as those terms are used and defined in
Section 409A(a)(2)(A)(v) of the Code, and the regulations thereunder, and where
the word “corporation” used above and in such provisions is taken to refer to
the Company.
(vi)    “Disability” means the Participant’s inability, due to physical or
mental incapacity, to perform the essential functions of the Participant’s job,
for one hundred eighty (180) days out of any 365-day period.
(vii)    “Good Reason” means the occurrence of any of the following events,
without the Participant’s express written consent, unless such event is fully
corrected in all material respects by the Company within 30 days following the
Participant’s written notice to the Company of the occurrence of such event: (A)
material diminution in the Participant’s duties, authorities or
responsibilities, including, without limitation, any change to the Company’s
reporting structure that would require the Participant to report directly to a
role other than the role the Participant reports to on the Grant Date (other
than temporarily while physically or mentally incapacitated or as required by
applicable law), (B) any relocation


3

--------------------------------------------------------------------------------




of the Participant’s principal office, or principal place of employment, to a
location that is more than 40 miles from the Participant’s principal place of
employment as of the Grant Date; or (C) any material breach by the Company of
its material obligations under that certain offer letter by and between the
Participant and Accretive Health, Inc. dated April 27, 2013, as amended on April
29, 2014. The Participant must provide the Company with a written notice
detailing the specific circumstances alleged to constitute Good Reason within 90
days after the first occurrence of such circumstances and actually terminate
employment within 30 days following the expiration of the Company’s 30-day cure
period described above. Otherwise, the Participant will be deemed to have
irrevocably waived any claim of such circumstances as “Good Reason”.
(viii)    “PBRSU-Related Holdings” means, collectively, PBRSU Shares and any
Take Private Change of Control Consideration or Cash Payments (as defined
below).
(ix)     “Person” shall mean any individual, entity or group, within the meaning
of Section 13(d) or 14(d) of the Exchange Act, but excluding (A) the Company and
any of its subsidiaries, (B) any employee stock ownership or other employee
benefit plan maintained by the Company, and (C) an underwriter or underwriting
syndicate that has acquired the Company’s securities solely in connection with a
public offering thereof.
(x)    “Take Private Change of Control” shall mean the consummation of any
transaction or series of transactions following which no shares of the Company
(or of its ultimate parent corporation) are listed on the New York Stock
Exchange or the NASDAQ, on any other United States stock exchange, or are
otherwise listed on a public trading market (including the OTC Markets Group,
Inc.).
(xi)    “Take Private Change of Control Consideration” means consideration,
other than PBRSU Shares in respect of the Granted PBRSUs, including Cash
Payments, received by Participant in connection with the consummation of a Take
Private Change of Control (including, without limitation, cash or equity
securities of the successor to the Company or any direct or indirect parent
entity of the Company).
(xii)    “Third Party Purchaser” shall mean any Person or group of Persons, none
of whom is, immediately prior to the subject transaction, TowerBrook, Ascension,
a TB/AS Co-Investment Vehicle or any Affiliate thereof.
(xiii)    “TowerBrook” means TowerBrook Capital Partners L.P. and any Affiliate
of TowerBrook Capital Partners L.P., including, for this purpose, TowerBrook
Investors IV (Onshore), L.P., TowerBrook Investors IV (892), L.P., TowerBrook
Investors IV (OS), L.P., TowerBrook Investors IV Executive Fund, L.P.,
TowerBrook Investors IV Team Daybreak, L.P. and any other investment fund
managed or advised, directly or indirectly, by TowerBrook Capital Partners L.P.
or any of its Affiliates, and any Affiliate of any such fund; provided that, for
purposes of this definition, the Company shall not be deemed an Affiliate of
TowerBrook.
(b)    The Granted PBRSUs shall be subject to both a time-based vesting
condition (the “Time-Based Condition”) and a performance-based vesting condition
(the “Performance-Based Condition”), as described herein. Except as expressly
provided herein, none of the Granted PBRSUs (or any portion thereof) shall be
“vested” for purposes of this Agreement unless and until both the Time-Based
Condition and the Performance-Based Condition for such Granted PBRSUs are
satisfied. The number of Granted PBRSUs that are “vested” for purposes of this
Agreement at any


4

--------------------------------------------------------------------------------




time (which, for the sake of clarity and avoidance of doubt, may be greater than
the number of PBRSUs specified above as having been granted on the Grant Date)
shall equal the product of (i) the number of the Granted PBRSUs that have
satisfied the Time-Based Condition and (ii) the percentage level at which the
Performance-Based Condition has been satisfied.
(i)    The Time-Based Condition for the Granted PBRSUs shall be satisfied on the
earlier of (A) the Non-COC Measurement Date (defined above) and (B) the
effective date of a Change of Control (the earlier of (A) and (B), the
“Performance Measurement Date”), subject to the Participant not having ceased to
perform services to the Company for any reason or no reason, with or without
Cause, prior to the Performance Measurement Date. Notwithstanding the foregoing,
in the event that the Participant’s employment with the Company is terminated
(x) by the Company due to a termination without Cause, (y) due to the
Participant’s death or by the Company due to the Participant’s Disability or (z)
by the Participant for Good Reason (each, a “Qualifying Termination”), the
Time-Based Condition for the Granted PBRSUs shall be satisfied with respect to a
pro-rata portion of the Granted PBRSUs upon the occurrence of the Performance
Measurement Date, with such pro-rata portion determined by multiplying the
number of Granted PBRSUs that would have vested on the Performance Measurement
Date based on actual achievement of the Performance-Based Condition had the
Participant continued to perform services to the Company through the Performance
Measurement Date, by a fraction, (A) the numerator of which is the number of
days the Participant performed services to the Company following May 26, 2016
through the date of the Qualifying Termination and (B) the denominator of which
is 1,651; provided, however, if a Change of Control occurs within 180 days
following a Qualifying Termination of the type described in clause (x) or (z) of
the definition thereof, then the Time-Based Condition will be deemed to be fully
satisfied with respect to all of the Granted PBRSUs (and not a pro-rata portion
thereof) as of the date of such Change of Control.
(ii)    The percentage level at which the Performance-Based Condition shall be
satisfied shall be based upon the level at which the performance goal is
satisfied, as determined pursuant to the table below. With respect to the dollar
values set forth in the table below in the column labeled “Average Per Share
Price,” such values will be adjusted proportionately by the Committee for any
increase in the outstanding shares of Common Stock after the Grant Date due to
any stock split, sub-division or similar event and for any decrease in the
outstanding shares of Common Stock after the Grant Date due to any
consolidation, combination, reverse stock split, reclassification or similar
event.
Level of Performance
Average Per Share Price
Percentage for which the Performance-Based Condition is Satisfied
Below Threshold
<$4.00
0%
Threshold
$4.00
50%
Target
$5.00
100%
Above Target
$7.00
250%
Maximum
$9.00 or higher
350%





5

--------------------------------------------------------------------------------




(c)    Forfeiture.
(i)    In the event that the Participant ceases to perform services to the
Company for any reason or no reason, other than due to a Qualifying Termination,
then all of the Granted PBRSUs that are unvested, after giving effect to any
pro-rated vesting attributable to a Qualifying Termination, as of the time of
such cessation shall be forfeited immediately and automatically to the Company,
without the payment of any consideration to the Participant, effective as of
such cessation, and the Participant shall have no further rights with respect to
any Granted PBRSUs that are so forfeited (or any cash consideration or other
compensation with respect to such forfeited Granted PBRSUs);
(ii)    If the Participant provides services to a subsidiary of the Company, any
references in this Agreement to provision of services to the Company shall
instead be deemed to refer to service to such subsidiary.
(iii)    Any Granted PBRSUs that do not become fully vested as of the
Performance Measurement Date shall expire immediately following the date that
the Committee determines the level at which the Performance-Based Condition is
satisfied.
3.    Delivery of Shares; Cash Settlement Provisions.
(a)    Provided that the Committee has made the determination, in its sole
discretion, that shares available for issuance under the Plan are sufficient to
allow for the settlement of the Granted PBRSUs in shares of Common Stock, up to
and including the Maximum Shares (a “Grant Award Determination”), upon the
satisfaction of both the Time-Based Condition and the Performance-Based
Condition with respect to any Granted PBRSUs, the Participant shall, subject to
Section 10(a), receive the number of shares of Common Stock that correspond to
the number of such vested Granted PBRSUs, which shall be delivered within two
and one-half months following the end of the calendar year in which or with
respect to which both such vesting conditions were satisfied.
(b)    Notwithstanding the foregoing, if by the earliest of the effective date
of a Change of Control, the effective date of a Qualifying Termination and the
occurrence of the Non-COC Measurement Date, (i) the Participant has not
forfeited rights under this Agreement as provided in Section 2(c), and (ii) a
Grant Award Determination has not occurred (a “Shortfall Event”), then in lieu
of the issuance of Granted PBRSUs and in settlement of the award contemplated by
this Agreement, the Company shall pay the Participant an amount equal to the
cash value of the underlying shares of Common Stock that would have been issued
to the Participant under Section 3(a) of this Agreement but for the occurrence
of the Shortfall Event (the “Cash Payments”).
4.    Restrictions on Transfer of Granted PBRSUs. No portion of the Granted
PBRSUs may be sold, assigned, transferred, encumbered, hypothecated or pledged
by the Participant, other than to the Company as a result of forfeiture of the
Granted PBRSUs as provided herein, except that the Participant may transfer or
assign such unvested Granted PBRSUs: (a) to or for the benefit of any spouse,
children, parents, uncles, aunts, siblings, grandchildren and any other
relatives approved by the Committee (collectively, “Approved Relatives”) or to a
trust established solely for the benefit of the Participant and/or Approved
Relatives, provided that such Granted PBRSUs shall remain subject to this
Agreement (including without limitation the vesting and forfeiture provisions
set forth in Section 2 and the restrictions on transfer set forth in this
Section 4) and such permitted transferee shall, as a condition to such transfer,
deliver to the Company a written instrument confirming that such transferee
shall be bound by all of the terms and conditions of this Agreement; or (b) as
part of the sale of all or substantially all of the shares of capital stock of
the Company (including pursuant to a merger or consolidation) (collectively, the
“Transfer Restrictions”). The


6

--------------------------------------------------------------------------------




Company shall not be required (i) to transfer on its books any of the Granted
PBRSUs which have been transferred in violation of any of the provisions of this
Agreement or (ii) to treat as owner of the Granted PBRSUs or to pay dividends to
any transferee to whom such Granted PBRSUs have been transferred in violation of
any of the provisions of this Agreement.
5.    Restrictions on Transfer of PBRSU Shares and Take Private Change of
Control Consideration.
(a)    For purposes of this Section 5, the following terms have the following
meanings:
(i)    “Affiliate Transferee” means (i) in the case of any Transfer by
Ascension, any transferee that is an Affiliate of Ascension Health Alliance and
(ii) in the case of any Transfer by TowerBrook, any transferee that is an
Affiliate of TowerBrook Capital Partners L.P., including, for this purpose, any
investment fund managed or advised, directly or indirectly, by TowerBrook and
any Affiliate of any such fund; provided that, for purposes of this definition,
the Company shall not be deemed an Affiliate of Ascension or TowerBrook.
(ii)    “Applicable TB/AS Sell-Down Percentage” means, as of any date of
determination: (A) if, as of such date of determination, Ascension has
Transferred (other than to Affiliate Transferees, Customer Transferees or
TowerBrook) 50% or more of the Ascension R1 Ownership Interests, then the
percentage equal to the greater of (x) 50% and (y) the percentage of TowerBrook
R1 Ownership Interests that have been Transferred (other than to Affiliate
Transferees and Customer Transferees) by TowerBrook as of such date of
determination; and (B) if, as of such date of determination, Ascension has
Transferred (other than to Affiliate Transferees, Customer Transferees or
TowerBrook) less than 50% of the Ascension R1 Ownership Interests, then the
percentage equal to the greater of (x) the percentage so Transferred by
Ascension as of such date of determination and (y) the percentage of the
TowerBrook R1 Ownership Interests that have been Transferred (other than to
Affiliate Transferees or Customer Transferees) by TowerBrook as of such date of
determination. For purposes of computing the percentage of R1 Ownership
Interests that have been Transferred by Ascension or TowerBrook as of any date
of determination, (1) the number of R1 Ownership Interests that have been
Transferred by Ascension or TowerBrook (other than to Affiliate Transferees or
Customer Transferees and, in the case of Ascension, other than to TowerBrook)
shall be compared to the aggregate number (without duplication) of R1 Ownership
Interests acquired by Ascension or TowerBrook, as applicable, during the period
beginning on December 7, 2016 and ending on the date of determination less any
R1 Ownership Interests that have been transferred by Ascension or TowerBrook, as
applicable, to any Customer Transferee and less, in the case of Ascension, any
R1 Ownership Interests that have been Transferred to TowerBrook; and (2) if
TowerBrook or Ascension is issued any Exchange Securities (as defined below),
including, without limitation, in connection with a Take Private Change of
Control, then the determination of the Applicable TB/AS Sell-Down Percentage
will be made by the Committee using a methodology, adopted by the Committee in
its sole reasonable discretion, that allows for the comparison contemplated by
the foregoing clause (1) to be made in a fair and equitable manner
notwithstanding the change in number and type of R1 Ownerships Interests owned
by TowerBrook or Ascension.
(iii)    “Ascension R1 Ownership Interests” means the R1 Ownership Interests
owned directly or beneficially by Ascension, other than (A) any R1 Ownership
Interests of which Ascension is deemed to have beneficial ownership but in which
Ascension has no pecuniary interest and (B) any R1 Ownership Interests purchased
by Ascension from TowerBrook.


7

--------------------------------------------------------------------------------




(iv)    “Common Share Equivalent” means, as of any time of determination, (A) in
the case of any shares of preferred stock issued by the Company that are
convertible into shares of Common Stock, the number of shares of Common Stock
into which such preferred shares are convertible as of such time; and (B) in the
case of any options, warrants or other securities issued by the Company that are
exercisable or exchangeable for shares of Common Stock, the number of shares of
Common Stock into or for which such options, warrants or other securities are
exercisable or exchangeable as of such time of determination, but only if such
options, warrants or other securities are “in-the-money” as of such time of
determination.
(v)    “Customer Transferee” means any customer of the Company that acquires R1
Ownership Interests from Ascension, TowerBrook or any TB/AS Co-Investment
Vehicle (including any Person who becomes a customer upon the consummation of
such acquisition), other than any such acquisition that constitutes a Change of
Control.
(vi)    “R1 Ownership Interests” means, collectively, (A) any shares of Common
Stock issued by the Company, (B) any shares of preferred stock issued by the
Company that are not convertible into or exchangeable for shares of Common
Stock, (C) the Common Share Equivalent of any shares of preferred stock issued
by the Company that are convertible into or exchangeable for shares of Common
Stock, (D) the Common Share Equivalent of any options, warrants or other
securities issued by the Company that are exercisable or exchangeable for shares
of Common Stock, and (E) any securities of the Company or any other Person that
are issued in exchange for, or in respect of, the securities referenced in the
foregoing clauses (A)-(D), including, without limitation, in connection with any
“roll-over” or recapitalization effected as part of a Take Private Change of
Control (the securities, described in this clause (E) being referred to herein
as “Exchange Securities”). For purposes of this definition, the term “Company”
shall mean (1) R1 RCM Inc., (2) any successor to R1 RCM Inc. (by merger or
otherwise), (3) any subsidiary of R1 RCM Inc. or any such successor, and (4) any
entity that, directly or indirectly, owns a majority of the equity interests of
R1 RCM Inc. or of any such successor (including, without limitation, any such
entity that, as a result of a Take Private Change of Control, becomes a direct
or indirect parent entity of R1 RCM Inc. or of any such successor).
(vii)    “TB/AS Co-Investment Vehicle” means any entity that is owned, directly
or indirectly, by both Ascension and TowerBrook and that holds any R1 Ownership
Interests. As of the Grant Date, TCP-ASC ACHI Series LLLP is a TB/AS
Co-Investment Vehicle, of which 45% of the R1 Ownership Interests owned by it
are economically beneficially owned by Ascension and 55% of the R1 Ownership
Interests owned by it are economically beneficially owned by TowerBrook.
(viii)    “TowerBrook R1 Ownership Interests” means, as of any date of
determination, the R1 Ownership Interests owned directly or beneficially by
TowerBrook as of such date of determination, other than any R1 Ownership
Interests of which TowerBrook is deemed to have beneficial ownership but in
which it has no pecuniary interest.
(ix)    “Transfer” means any sale, transfer, assignment or other disposition,
and the term “Transferred” has the corresponding meaning.
(b)    Notwithstanding anything to the contrary set forth in this Agreement, any
shares of Common Stock delivered to the Participant pursuant to Section 3 (other
than those withheld pursuant to Section 10(a)) (the “PBRSU Shares”), will be
subject to the Transfer Restrictions as set forth in


8

--------------------------------------------------------------------------------




Section 4 in the same manner as such Transfer Restrictions apply to the Granted
PBRSUs (the “PBRSU Shares Transfer Restrictions”), provided that (i) if, on any
date of determination, the portion of PBRSU Shares that have been Transferred by
the Participant (as a percentage of the Participant’s total PBRSU Shares) is
less than the Applicable TB/AS Sell-Down Percentage, then the Participant may
Transfer up to such number of PBRSU Shares that would result in the portion of
the PBRSU Shares that have been Transferred by the Participant (as a percentage
of the Participant’s total PBRSU Shares) equaling the Applicable TB/AS Sell-Down
Percentage; and (ii) in addition to the exceptions to the Transfer Restrictions
set forth in Section 4, the PBRSU Shares Transfer Restrictions will lapse in
respect of the number of PBRSU Shares determined as follows: (A) as to 100% of
the PBRSU Shares upon the occurrence of a Change of Control other than a Take
Private Change of Control; and (B) as to 100% of the PBRSU Shares upon
termination of the Participant’s employment with the Company (1) by the Company
due to a termination without Cause, or (2) by the Participant for Good Reason.
Notwithstanding the foregoing, in the event that the Participant receives Take
Private Change of Control Consideration or Cash Payments, then (A) any Cash
Payments and any of the Participant’s Take Private Change of Control
Consideration in the form of cash (other than cash withheld pursuant to Section
10(a)) will be deposited into escrow with the Company, (B) any Cash Payments and
any Take Private Change of Control Consideration shall be subject to the same
transfer restrictions (or release from escrow, in the case of cash) as described
in the immediately preceding sentence with respect to the PBRSU Shares mutatis
mutandis to reflect the applicable type of consideration comprising the Cash
Payments and Take Private Change of Control Consideration, (C) such transfer
restrictions (or escrow arrangement, in the case of cash) will apply to the
PBRSU Shares, any Cash Payments, and any Take Private Change of Control
Consideration (collectively, Participant’s “PBRSU-Related Holdings”) on a
combined basis, and (D) with respect to the amount of the Participant’s
PBRSU-Related Holdings that Participant is entitled to transfer (or claim from
escrow, as the case may be), the Participant shall have sole discretion as to in
what proportion, and in what order, such amount is allocated among the various
types of the Participant’s PBRSU-Related Holdings.
(c)    For purposes of applying Sections 5(b):
(i)    in the case of any Transfer of R1 Ownership Interests by any TB/AS
Co-Investment Vehicle, such Transfer will be deemed to have been a Transfer by
Ascension and/or TowerBrook, as applicable, of a portion of the corresponding
Ascension R1 Ownership Interests and/or a portion of the corresponding
TowerBrook R1 Ownership Interests, respectively, as determined in good faith by
the Committee based on the extent to which Ascension and/or TowerBrook had an
economic beneficial ownership interest in such R1 Ownership Interests that were
Transferred by the TB/AS Co-Investment Vehicle; and
(ii)    in the case of any Transfer by TowerBrook or Ascension of any portion of
its interest in any TB/AS Co-Investment Vehicle, such Transfer will be deemed to
have been a Transfer by TowerBrook or Ascension of that same portion of the
TowerBrook R1 Interests or Ascension R1 Interests, as applicable, that were
economically beneficially owned by TowerBrook or Ascension through such TB/AS
Co-Investment Vehicle as of immediately prior to the consummation of such
Transfer, as determined in good faith by the Committee.
6.    Clawback. Notwithstanding the vesting of any Granted PBRSUs, in the event
of (i) a termination of the Participant’s employment for Cause pursuant to
subsection (B), (C), or (E) of the definition of Cause, with subsection (E)
modified by replacing the word “expense” with “material expense” (each, a
“Specified Cause Event”), (ii) the Participant’s resignation during an
investigation by the Company into a potential Specified Cause Event, or (iii) a
determination by the Company, within 180 days following the Participant’s
resignation for any reason, that the Company had grounds to terminate the
Participant for a


9

--------------------------------------------------------------------------------




Specified Cause Event (each of (i), (ii), and (iii), a “Clawback Event”), then
(x) all PBRSU Shares (or other PBRSU-Related Holdings) then held by the
Participant will be immediately forfeited by the Participant for no
consideration and (y) to the extent that the Participant has sold or disposed of
any PBRSU Shares (or other PBRSU-Related Holdings other than cash consideration
received in connection with a Take Private Change of Control) prior to the
occurrence of the Clawback Event, the Participant shall be required to pay to
the Company, within 10 business days’ of the Company’s request to the
Participant therefor, an amount equal to the aggregate after-tax proceeds
(taking into account all amounts of tax that would be recoverable upon a claim
of loss for payment of such proceeds in the year of repayment) the Participant
received upon the sale or other disposition of, or distributions in respect of,
the PBRSU Shares or such other PBRSU-Related Holdings (it being understood that
the foregoing remedies shall not be exclusive).
7.    Restrictive Legends. The Company may at any time place legends referencing
any applicable federal, state or foreign securities law restrictions on all
certificates, if any, representing shares of Common Stock issued pursuant to
this Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates, representing shares of Common
Stock acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Agreement.
8.    Rights as Stockholder. Except as otherwise provided herein, the
Participant shall have no rights as a stockholder with respect to any shares of
Common Stock covered by any Granted PBRSU unless and until the Participant has
become the holder of record of PBRSU Shares. Cash dividends on the number of
shares of Common Stock issuable hereunder shall be credited to a dividend book
entry account on behalf of the Participant with respect to each Granted PBRSU,
provided that such cash dividends shall not be deemed to be reinvested in shares
of Common Stock and shall be held uninvested and without interest and paid in
cash only if and when the PBRSU Shares underlying the Granted PBRSUs are
delivered to the Participant in accordance with the provisions hereof. Stock
dividends on shares of Common Stock shall be credited to a dividend book entry
account on behalf of the Participant with respect to each Granted PBRSU granted
to the Participant, provided that such stock dividends shall be paid in shares
of Common Stock only if and when the PBRSU Shares underlying the Granted PBRSUs
are delivered to the Participant in accordance with the provisions hereof. If
the Granted PBRSUs are forfeited in accordance with this Agreement, then the
foregoing book entry account shall automatically and at the same time also be
forfeited without any payment or consideration to the Participant in respect
thereof.
9.    Provisions of the Plan. This Agreement is subject to the provisions of the
Plan (including, without limitation, any amendments thereto adopted at any time
and from time to time unless such amendments are expressly intended not to apply
to the Granted PBRSUs awarded hereunder), a copy of which is furnished to the
Participant with this Agreement. The Participant hereby acknowledges receipt of
a true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content. In the event of any conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
10.    Tax Matters.
(a)    Withholding. The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the Granted PBRSUs, any Cash Payments,
or any Take Private Change of Control Consideration. On each date on which the
Granted PBRSUs vest, the Company shall deliver written notice to the Participant
of the amount of withholding taxes due with respect to the vesting of the
Granted PBRSUs that vest on such date. The Participant shall satisfy such tax
withholding obligations by transferring to the Company, on each date on which
Granted PBRSUs vest under this Agreement, such number of


10

--------------------------------------------------------------------------------




shares that are issuable on such date as have a fair market value (calculated
using the last reported sale price of the Common Stock of the Company on the New
York Stock Exchange or the NASDAQ, as applicable (or, if the Company’s Common
Stock is not then traded on the New York Stock Exchange or the NASDAQ, then on
any other United States stock exchange upon which the Company’s Common Stock is
then listed, or otherwise as reported through the facilities of the OTC Markets
Group, Inc.) on the trading date immediately prior to such vesting date) equal
to the amount of the Company’s tax withholding obligation in connection with the
vesting of such Granted PBRSUs (such withholding method, a “Surrender”), unless,
prior to any vesting date, the Committee determines that a Surrender shall not
be available to the Participant, in which case, the Participant shall be
required to satisfy the Participant’s tax obligations hereunder in a manner
permitted by the Plan upon the vesting date.
(b)    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the Granted PBRSUs are intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent as is reasonable under the
circumstances.
11.    Restrictive Covenants.
(a)General. This Award represents a substantial economic benefit to the
Participant. The Participant, by virtue of the Participant's role with the
Company, has access to, and is involved in the formulation of, certain
confidential and secret information of the Company regarding its operations and
the Participant could materially harm the business of the Company by competing
with the Company or soliciting employees or customers of the Company.
(b)Non-Solicitation. During the period in which the Participant performs
services for the Company and for a period of eighteen months after the
Participant ceases to perform services for the Company, regardless of the
reason, the Participant shall not, directly or indirectly, either alone or in
conjunction with any person, firm, association, company or corporation:
(i)     hire, recruit, solicit or otherwise attempt to employ or retain or enter
into any business relationship with, any person who is or was an employee of the
Company within the twelve-month period immediately preceding the cessation of
the Participant’s service with the Company; or
(ii)     solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by the Company, to any person, company or entity which was or is
a customer or potential customer of the Company for such products or services.
(c)Non-Disclosure.
(i)     The Participant will not, without the Company’s prior written
permission, directly or indirectly, utilize for any purpose other than for a
legitimate business purpose solely on behalf of the Company, or directly or
indirectly, disclose to anyone outside of the Company, either during or after
the Participant’s relationship with the Company, the Company’s Confidential
Information (as defined below), as long as such matters remain Confidential
Information.
(ii)     This Agreement shall not prohibit the Participant from (A) revealing
evidence of criminal wrongdoing to law enforcement, (B) disclosing or discussing
concerns regarding regulatory or legal compliance with any governmental agency
or entity to the extent that


11

--------------------------------------------------------------------------------




such disclosures or discussions are protected under any whistleblower protection
provisions of Federal or state laws or regulations or (C) divulging the
Company’s Confidential Information by order of court or agency of competent
jurisdiction. However, in the case of foregoing clause (C), the Participant
shall promptly inform the Company of any such situations and shall take such
reasonable steps to prevent disclosure of the Company’s Confidential Information
until the Company has been informed of such requested disclosure and the Company
has had an opportunity to respond to the court or agency.
(d)Return of Company Property. The Participant agrees that, in the event that
Participant’s service to the Company ceases for any reason, the Participant
shall immediately return all of the Company’s property, including without
limitation, (i) computers, tablets, phones, printers, key cards, documents or
any other tangible property of the Company, and (ii) the Company’s Confidential
Information in any media, including paper or electronic form, and the
Participant shall not retain in the Participant’s possession any copies of such
information.
(e)Ownership of Software and Inventions. All discoveries, designs, improvements,
ideas, inventions, software, whether patentable or copyrightable or not, shall
be works-made-for-hire and Company shall be deemed the sole owner throughout the
universe of any and all rights of whatsoever nature therein, with the rights to
use the same in perpetuity in any manner the Company determines in its sole
discretion without any further payment to the Participant whatsoever. If, for
any reason, any of such results and proceeds which relate to the business shall
not legally be a work-for-hire and/or there are any rights which do not accrue
to the Company under the preceding sentence, then the Participant hereby
irrevocably assigns and agrees to quitclaim any and all of the Participant’s
right, title and interest thereto including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed to the Company, and the Company shall have the right to
use the same in perpetuity throughout the universe in any manner the Company
determines without any further payment to the Participant whatsoever. The
Participant shall, from time to time, as may be reasonably requested by the
Company, at the Company’s expense, do any and all things which the Company may
deem useful or desirable to establish or document the Company’s exclusive
ownership of any and all rights in any such results and proceeds, including,
without limitation, the execution of appropriate copyright and/or patent
applications or assignments. To the extent the Participant has any rights in the
results and proceeds of the Participant’s services that cannot be assigned in
the manner described above, the Participant unconditionally and irrevocably
waives the enforcement of such rights. Notwithstanding anything to the contrary
set forth herein, works developed by the Participant (i) which are developed
independently from the work developed for the Company regardless of whether such
work was developed before or after the Participant performed services for the
Company; or (ii) applications independently developed which are unrelated to the
business and which the Participant develops during non-business hours using
non-business property shall not be deemed work for hire and shall not be the
exclusive property of the Company.
(f)Non-Competition. During the time in which the Participant performs services
for the Company and for a period of twelve months after the cessation of the
Participant’s service to the Company, regardless of the reason, the Participant
shall not, directly or indirectly, either alone or in conjunction with any
person, firm, association, company or corporation, within the Restricted Area
(as defined below), own, manage, operate, or participate in the ownership,
management, operation, or control of, or be employed by or provide services to,
a “Competing Business”. For the purposes of this Agreement, the term “Competing
Business” shall mean any entity or business: (i) engaged in the business of
offering finance-related services to health care systems and hospitals,
including, but not limited to, the collection of medical debt, hospital billings
and revenue management; or (ii) engaged in any other business or activity in
which the Company is engaged during the term of the Participant’s employment.
Notwithstanding anything to the contrary, nothing in this Section 11(f)
prohibits the Participant from being a passive owner of not more than one
percent of


12

--------------------------------------------------------------------------------




the outstanding stock of any class of a corporation which is publicly traded, so
long as the Participant has no active participation in the business of such
corporation. Notwithstanding the foregoing, the post-employment period of the
covenant set forth in this Section 11(f) shall not apply to the Participant if
the enforcement of such covenant is prohibited by applicable law.
(g)Acknowledgments. The Participant acknowledges and agrees that the
restrictions contained in this Agreement with respect to time, geographical area
and scope of activity are reasonable and do not impose a greater restraint than
is necessary to protect the goodwill and other legitimate business interests of
the Company and that the Participant has had the opportunity to review the
provisions of this Agreement with his legal counsel. In particular, the
Participant agrees and acknowledges (i) that the Company is currently engaging
in business and actively marketing its services and products throughout the
United States, (ii) that the Participant’s duties and responsibilities for the
Company are co-extensive with the entire scope of the Company's business, (iii)
that the Company has spent significant time and effort developing and protecting
the confidentiality of its methods of doing business, technology, customer
lists, long term customer relationships and trade secrets, and (iv) that such
methods, technology, customer lists, customer relationships and trade secrets
have significant value.
(h)Enforcement. The Participant agrees that the restrictions contained in this
Agreement are necessary for the protection of the business, the Confidential
Information, customer relationships and goodwill of the Company and are
considered by the Participant to be reasonable for that purpose and that the
scope of restricted activities, the geographic scope and the duration of the
restrictions set forth in this Agreement are considered by the Participant to be
reasonable. The Participant further agrees that any breach of any of the
restrictive covenants in this Agreement would cause the Company substantial,
continuing and irrevocable harm for which money damages would be inadequate and
therefore, in the event of any such breach or any threatened breach, in addition
to such other remedies as may be available, the Company shall be entitled to
specific performance and injunctive relief. This Agreement shall not in any way
limit the remedies in law or equity otherwise available to the Company or its
Affiliates. The Participant further agrees that to the extent any provision or
portion of the restrictive covenants of this Agreement shall be held, found or
deemed to be unreasonable, unlawful or unenforceable by a court of competent
jurisdiction, then any such provision or portion thereof shall be deemed to be
modified to the extent necessary in order that any such provision or portion
thereof shall be legally enforceable to the fullest extent permitted by
applicable law. Without limitation to any other remedies available hereunder or
at law in the event of any breach of any of the restrictive covenants in this
Agreement by the Participant, the Participant agrees that (i) any PBRSU Shares
issued by the Company to the Participant pursuant to this Agreement shall be
forfeited for no consideration, (ii) in the event that the Participant sold the
PBRSU Shares issued to the Participant pursuant to this Agreement, then the
Participant shall be required to pay to the Company in cash, within thirty (30)
days of a request by the Company for such payment, the price at which the
Participant sold the shares, and (iii) in the case of unvested Granted PBRSUs,
such unvested Granted PBRSUs will automatically be forfeited for no
consideration.
(i)Severability; Modification. It is expressly agreed by the Participant that:
(i)     Modification. If, at the time of enforcement of this Agreement, a court
holds that the duration, geographical area or scope of activity restrictions
stated herein are unreasonable under circumstances then existing or impose a
greater restraint than is necessary to protect the goodwill and other business
interests of the Company, the Participant agrees that the maximum duration,
scope or area reasonable under such circumstances will be substituted for the
stated duration, scope or area and that the court will be allowed to revise the
restrictions contained herein to cover the maximum duration, scope and area
permitted by law, in all cases giving effect to the intent of the parties that
the restrictions contained herein be given effect to the broadest extent
possible; and


13

--------------------------------------------------------------------------------




(ii)     Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.
(j)Non-Disparagement. The Participant agrees not to disparage the Company, its
officers, directors, administrators, representatives, employees, contractors,
consultants or customers or engage in any communications or other conduct which
might interfere with the relationship between the Company and its current,
former, or prospective employees, contractors, consultants, customers,
suppliers, regulatory entities, and/or any other persons or entities.
(k)Definitions.
(i)     “Confidential Information” as used in this Agreement shall include the
Company’s trade secrets as defined under Illinois law, as well as any other
information or material which is not generally known to the public, and which
(A) is generated, collected by or utilized in the operations of the Company’s
business and relates to the actual or anticipated business, research or
development of the Company; or (B) is suggested by or results from any task
assigned to the Participant by the Company or work performed by the Participant
for or on behalf of the Company. Confidential Information shall not be
considered generally known to the public if the Participant or others improperly
reveal such information to the public without the Company’s express written
consent and/or in violation of an obligation of confidentiality to the Company.
Examples of Confidential Information include, but are not limited to, all
customer, client, supplier and vendor lists, budget information, contents of any
database, contracts, product designs, technical know-how, engineering data,
pricing and cost information, research and development work, software, business
plans, proprietary data, projections, market research, perceptual studies,
strategic plans, marketing information, financial information (including
financial statements), sales information, training manuals, employee lists and
compensation of employees, and all other competitively sensitive information
with respect to the Company, whether or not it is in tangible form, and
including without limitation any of the foregoing contained or described on
paper or in computer software or other storage devices, as the same may exist
from time to time.
(ii)     Restricted Area. As used in this Agreement, the term “Restricted Area”
shall mean the United States of America.
12.    Miscellaneous.
(a)    Compliance with Laws. The grant of Granted PBRSUs and any issuance of
PBRSU Shares hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto. The Company shall not be obligated to
issue any PBRSUs or any shares of Common Stock pursuant to this Agreement if any
such issuance would violate any such requirements. As a condition to the
settlement of the Granted PBRSUs, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation.
(b)    Authority of Committee. In making any decisions or taking any actions
with respect to the matters covered by this Agreement, the Committee shall have
all of the authority and discretion, and


14

--------------------------------------------------------------------------------




shall be subject to all of the protections, provided for in the Plan. All
decisions and actions by the Committee with respect to this Agreement shall be
made in the Committee’s discretion and shall be final and binding on the
Participant.
(c)    No Right to Continued Service. The Participant acknowledges and agrees
that, notwithstanding the fact that the vesting of the Granted PBRSUs is
contingent upon his or her continued service to the Company, this Agreement does
not constitute an express or implied promise of continued service relationship
with the Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.
(d)    Acquired Rights. The Participant acknowledges and agrees that: (i) the
Company may terminate or amend the Plan at any time; (ii) the award of the
Granted PBRSUs made under this Agreement is completely independent of any other
award or grant and is made at the sole discretion of the Company; (iii) no past
grants or awards (including, without limitation, the Granted PBRSUs) give the
Participant any right to any grants or awards in the future whatsoever; and (iv)
any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.
(e)    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of law provisions.
(f)    Exclusive Jurisdiction/Venue. All disputes that arise from or relate to
this Agreement shall be decided exclusively by binding arbitration in Cook
County, Illinois under the Commercial Arbitration Rules of the American
Arbitration Association. The parties agree that the arbitrator’s award shall be
final, and may be filed with and enforced as a final judgment by any court of
competent jurisdiction. Notwithstanding the foregoing, any disputes related to
the enforcement of the restrictive covenants contained in Section 11 shall be
subject to and determined under Delaware law and adjudicated in Illinois courts.
(g)    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel or Chief Executive Officer of the Company. Any
notice hereunder by the Company shall be given to the Participant in writing and
such notice shall be deemed duly given only upon receipt thereof at such address
as the Participant may have on file with the Company.
(h)    Headings; Section References. The titles and headings of the various
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of this Agreement. Except as provided
otherwise in this Agreement, a reference to any Section is a reference to a
Section of this Agreement.
(i)    Counterparts. This Agreement may be executed in one or more counterparts
(including in pdf format or by other electronic means), each of which shall be
deemed to be an original, but all of which shall constitute one and the same
instrument.
(j)    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


15

--------------------------------------------------------------------------------




(k)    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns and the Participant and his permitted assigns. The Participant shall not
assign any part of this Agreement without the prior express written consent of
the Company.
(l)    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
(m)    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.


[Remainder of Page Intentionally Left Blank]


16

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
R1 RCM INC.






By:    /s/ M. Sean Radcliffe
M. Sean Radcliffe
EVP, General Counsel












        
I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.
 
 
PARTICIPANT ACCEPTANCE
                        


/s/ Joseph Flanagan
Joseph Flanagan


Signature Page to Grant of Performance Based Awards